DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/10/19.  These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-7 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated  by Inagaki et al. (Pub. No.: US 2014/0083193), hereinafter, Inagaki. 
Regarding claim 1, Inagaki discloses an ultrasonic inspection device (see: par. 0002), comprising: 

a selector (5) which selects at least one region having one or more of the oscillators (11) to be driven from among the plurality of regions (see: par. 0028); and 
a driver (13) which individually drives one or more of the oscillators (11) of the at least one region being selected (see: par. 0028). 
Regarding claim 2, Inagaki discloses the device according to claim 1, wherein the selector has a switching circuit (17) adjusting a number of the oscillators (11) to be simultaneously driven from among the plurality of oscillators disposed at the plurality of regions (see: par. 0028). 
Regarding claim 3, Inagaki discloses he device according to claim 1, wherein there are first regions each located at an outer side and a second region located at an inner side of the first regions in the plurality of regions, and the selector has a switching circuit switching between the driving of only the oscillator disposed at the second region and the driving of all of the oscillators disposed at the first and second regions (see: Figs. 1, 3a-3b and par. 0039). 
Regarding claim 4, Inagaki discloses the device according to claim 1, wherein the ultrasonic transducer (3) includes a plurality of the oscillator groups (see: par. 0013, 0026 and 0034). 
Regarding claim 5, Inagaki discloses the device according to claim 1, wherein the ultrasonic transducer includes a base (7, see: par. 0022) having polygonal ultrasonic 
Regarding claim 6, Inagaki discloses the device according to claim 4, wherein the ultrasonic transducer (3) includes a base (7) having polygonal ultrasonic radiation surfaces, and the oscillator group (11G) is installed on each of the polygonal ultrasonic radiation surfaces (see: Fig. 2 and par. 0026 and 0033). 
Regarding claim 7, Inagaki discloses the device according to claim 6, wherein the selector (5) simultaneously selects the oscillators (11) from among the oscillator groups (11G) installed on the ultrasonic radiation surfaces (see: Figs 3a, 3b and 4, par. 0025, 0028 and 0031). 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose “wherein the ultrasonic transducer comprises a plurality of bases each having the ultrasonic radiation surface on which the oscillator or the oscillator group is installed, and a drive mechanism changing an angle of the ultrasonic radiation surfaces of the plurality of bases” as recited in claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUES M SAINT SURIN/Examiner, Art Unit 2861